Ellison, J.
Plaintiff recovered judgment against defendant for an injury received by falling on one of defendant’s defective sidewalks.
^aon1; iiegiigelice: city sidewalk. Objection is made here to the petition in that it does not definitely allege that the sidewalk was in an unsafe or dangerous condition or that it was unsafe for ordinary travel. The objection is well taken, since such facts should be alleged -.. ,. . . .... either directly or by necessary implication. Young v. Kansas City, 45 Mo. App. 602. We would perhaps have held the petition good after verdict, but since the case is to be retried no further comment is necessary more than to add that it would be well to avoid the criticism referred to by amendment.
The court gave for plaintiff the following instruction: “In estimating plaintiff’s damages in this case, if the jury find for her, they will take into consideration not only the physical injury inflicted, the bodily pain and mental anguish endured, her inability by reason of said injuries to perform her ordinary avocations of life, but may also allow for such damages as it may appear from the evidence will reasonably result to her from said injuries in the future, not to exceed in all, however, the sum of ten thousand dollars.”
*602D£Sfn:‘aspeSómMnjtry. *601There are two errors in the instruction. The first *602is it assumes that physical injuries were inflicted by a fall on the sidewalk and that she suffered bodily pain and mental anguish. These were contested points and should not have been put to the jury in a manner to indicate that they were conceded.
U¡áie”hboauseho“d The second objection is that it permitted a recovery by reason of her inability to perform her ordinary avocations of life. She being a married woman, her ordinary avocations would be those household services which
she would render for her husband. They are such services for which he alone could recover. Smith v. City of St. Joseph, 55 Mo. 456; Plummer v. Trost, 81 Mo. 425; Blair v. Railway, 89 Mo. 334; Lavelle v. Stifel, 37 Mo. App. 525; Ross v. Kansas City, 48 Mo. App. loc. cit. 446; Bishop’s Noncontract Law, sec. 542; Schouler on Husband and Wife, secs. 143, 294, 295; Morrill on City Negligence, pp. 219, 220; Tiffany’s Persons and Domestic Relations, pp. 72, 73.
“ouWwife!6”" In some conditions of life these services would not only be household duties, but might also include services rendered for others, notwithstanding the statute secures to her the wages of her separate earnings. Her testimony on the subject or her domestic relations, or condition, was this: “Am going on forty years old. Am married. Have been married about twenty years. Am living with my husband. I have got nine children. The oldest is eighteen years old. The youngest is four months old. Besides keeping house for my husband, I help if I can get any sewing to do, sewing for anybody. Something like that, to help support the family. My husband helps to make a living for the family and I keep house for him.” The loss of service, thus described, was the loss of the husband and for which, *603as before stated, he only could sue; and it was therefore error to permit her to recover anything under that head. The fact that she did sewing for others than her family does not alter the rule; for it is clear from her testimony that she did not intend the income thereof to go to her separate or individual use. It is apparent that she did it as an aid and service to the husband in the support of the family.
: intention: damases' 2. Reference was made at the argument to the statute, sections 6864, 6869, Revised Statutes 1889, in relation to the property rights of married women. The latter section has been held not to apply to a case where the earnings resulted from the joint effort of husband and wife, nothing appearing to indicate an intention to reserve the wife’s earnings to her separate use. Plummer v. Trost, 81 Mo. 425.
But since that case was decided, section 6864 has been enacted and it is said to enlarge the wife’s property rights. The statute does empower her “to carry on and transact business on her own account.” But it does not, of course, have the effect to compel her to transact, “on her own account,” whatever business she may do. She can do so, but she need not do so. And when her labor is intended to aid the husband in the support of the family, it will be considered labor for the husband; and for the loss of which he would be entitled to recover. The judgment will be reversed and cause remanded.
All concur.